            Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 1 of 20



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

                                           )
 WESTERN ENERGY COMPANY                    )
 9540 S. Maroon Circle, Suite 300          )
 Englewood, Colorado 80112,                )
                                           )            Case No. ______________
        Plaintiff,                         )
                                           )
 v.                                        )
                                           )
 DAVID BERNHARDT, in his official capacity )
 as Secretary of the Interior              )
 U.S. Department of the Interior           )
 1849 C Street NW                          )
 Washington, DC 20240                      )
                                           )
 and                                       )
                                           )
 U.S. OFFICE OF SURFACE MINING             )
 RECLAMATION AND ENFORECEMENT              )
 1849 C Street NW                          )
 Washington, DC 20240                      )
                                           )
        Defendants.                        )
                                           )


            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


       Western Energy Company (“Western Energy”), through its counsel, brings this action for

declaratory and injunctive relief against Secretary of the Interior David Bernhardt (the

“Secretary”) and the U.S. Office of Surface Mining Reclamation and Enforcement (“OSM”)

(collectively, “Federal Defendants”):

                                        INTRODUCTION
               Western Energy submits this Complaint in accordance with the Administrative

Procedure Act (“APA”), 5 U.S.C. §§ 701-706, and the National Environmental Policy Act

(“NEPA”), 42 U.S.C. §§ 4321-4370h.
                                                 1
            Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 2 of 20



              This action arises out of Federal Defendants’ June 2019 Record of Decision

(“ROD”) approving Western Energy’s mining plan modification for the permit area numbered

C2011003F, commonly known as “Area F” at the Rosebud Mine, which is an existing 25,949-

acre surface coal mine near Colstip, Montana.

              Federal Defendants erroneously excluded from the approval of Western Energy’s

mining plan modification for Area F approximately 74 acres of mineable Federal coal located

within Township 2 North, Range 38 East, Section 12 (referred to as “Section 12”). Federal

Defendants excluded Section 12 from Western Energy’s mine plan after erroneously

incorporating the Montana Department of Environmental Quality (“MDEQ”) April 12, 2019

Written Findings, which first excluded Section 12 upon finding that a change in water quality in

the Rosebud Coal outside the permit boundary could result in material damage outside the permit

area, warranting exclusion of Section 12. MDEQ’s finding, and Federal Defendants’ adoption of

same, is unsupported by the record and contrary to the analyses in the Environmental Impact

Statement (“EIS”) prepared by Federal Defendants and MDEQ to analyze the environmental

impact of Area F in accordance with NEPA because the EIS did not consider an alternative

mining scenario excluding the 74 acres.

                             JURISDICTION AND VENUE
              This action arises under NEPA, 42 U.S.C. §§ 4321-4370h, and the APA, 5 U.S.C.

§§ 701-706. This Court has jurisdiction under 28 U.S.C. § 1331 (action arising under the laws of

the United States); 28 U.S.C. § 1361 (action to compel officer or agency to perform duty owed

plaintiff); and 5 U.S.C. §§ 701-706 (APA).




                                                2
             Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 3 of 20



               An actual controversy exists between the parties within the meaning of 28 U.S.C.

§ 2201(a), and this Court may grant declaratory relief, injunctive relief, and other relief pursuant

to 28 U.S.C. §§ 1361, 2201-2202 and 5 U.S.C. §§ 705–706.

               Venue is proper under 28 U.S.C. § 1391(e) as this civil action is brought against

an agency of the United States and officers and employees of the United States acting in their

official capacities and under the color of legal authority, and a substantial part of the events

giving rise to the claims occurred in the District of Columbia.

               The challenged actions are final and subject to judicial review under 5 U.S.C.

§§ 702, 704, 706.

                                            PARTIES
               Plaintiff WESTERN ENERGY COMPANY (“Western Energy”), is a wholly-

owned subsidiary of Westmoreland Coal Company (“Westmoreland”) and is located in

Englewood, Colorado. Western Energy owns and operates the Rosebud Mine, a surface coal

mine located approximately 12 miles west of Colstrip, Montana that produces low-sulfur

subbituminous coal.

               Defendant DAVID BERNHARDT, United States Secretary of the Interior, is the

highest-ranking official within the U.S. Department of the Interior and, in that capacity, is

ultimately responsibile for implementing and complying with federal laws governing mining

plan modifications, including NEPA, the Surface Mining Control and Reclamation Act

(“SMCRA”), and the Mineral Leasing Act (“MLA”). He is sued in his official capacity.

               Defendant U.S. OFFICE OF SURFACE MINING RECLAMATION AND

ENFORCEMENT (“OSM”) is a federal agency within the U.S. Department of the Interior that is

responsible for assuring lawful environmental review of mining plan modifications under NEPA



                                                  3
            Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 4 of 20



and recommending approval, conditional approval, or disapproval of applications for mining

plan modifications.

                               FACTUAL ALLEGATIONS
I.   National Environmental Policy Act

               “NEPA is our basic national charter for the environment.” 40 C.F.R. § 1500.1(a).

NEPA serves the dual purposes of informing agency decision makers of the environmental

effects of proposed federal actions and ensuring that relevant information is made available to

the public so that it “may also play a role in both the decisionmaking process and the

implementation of that decision.” See Robertson v. Methow Valley Citizens Council, 490 U.S.

332, 349 (1989).

               NEPA’s intent is to focus the attention of agencies and the public on a proposed

action so its consequences may be studied before implementation. 42 U.S.C. § 4321; 40 C.F.R.

§ 1501.1; Marsh v. Or. Natural Res. Council, 490 U.S. 360, 371 (1989).

               To assist in meeting these goals, NEPA requires preparation of an EIS for “major

Federal actions significantly affecting the quality of the human environment . . . .” 42 U.S.C.

§ 4332(C); 40 C.F.R. § 1502.3. The EIS must examine, among other things, “alternatives to the

proposed action,” and the project’s direct, indirect, and cumulative impacts. 42 U.S.C.

§ 4332(2)(C)(iii); 40 C.F.R. §§ 1502.16, 1508.7.

               NEPA also requires that every agency must “study, develop, and describe

alternatives to recommended courses of action in any proposal which involves unresolved

conflicts concerning alternative uses of available resources . . . .” 42 U.S.C. § 4332(E). NEPA

regulations provide that the alternatives evaluation “is the heart of the environmental impact

statement.” 40 C.F.R. § 1502.14. It should “sharply defin[e] the issues and provid[e] a clear

basis for choice among options by the decisionmaker and the public” based on a consideration of
                                                 4
            Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 5 of 20



the direct, indirect, and cumulative environmental consequences of a proposed action. Id.

§§ 1502.14, 1502.16.

               NEPA regulations do not specify the number of alternatives that need to be

considered by federal agencies in the EIS but indicate that a reasonable range of alternatives

should be evaluated. Id. § 1502.14.

               NEPA requires federal agencies to prepare supplemental environmental

documents if substantial changes are made to a proposed action that are relevant to

environmental concerns or if there are significant new circumstances or information relevant to

environmental concerns. Id. § 1502.9(c).

               NEPA regulations direct that Federal Defendants should “encourage and facilitate

public involvement.” Id. § 1500.2(d).

               Ultimately, NEPA’s point is “not better documents but better decisions.” Id.

§ 1500.1(c). “NEPA’s purpose is not to generate paperwork—even excellent paperwork—but to

foster excellent action. The NEPA process is intended to help public officials make decisions

that are based on understanding of environmental consequences, and take actions that protect,

restore, and enhance the environment.” Id.

II.   Mineral Leasing Act and Surface Mining Control and Reclamation Act

               The Secretary of the Interior is responsible for authorizing the mining of federally

owned coal through approval of a mining plan or mining plan modification.

               The MLA requires the Secretary to approve a mining plan before a federal lessee

may take “any action on a leasehold which might cause a significant disturbance of the

environment.” 30 U.S.C. § 207(c).

               Pursuant to SMCRA and its implementing regulations, the Secretary “shall

approve or disapprove the [mining] plan or require that it be modified.” 30 U.S.C. § 1273(c); 30
                                                 5
             Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 6 of 20



C.F.R. § 746.14. It is standard practice for the Assistant Secretary for Land and Minerals

Management (“ASLM”) to sign such mining plans on behalf of the Secretary.

               Although states, such as Montana, have largely been delegated authority to

regulate surface coal mining activities under SMCRA, the law prohibits the Secretary from

delegating to states the duty to approve, disapprove, or modify mining plans for federally owned

coal. See 30 U.S.C. § 1273(c); see also 30 C.F.R. § 745.13(i). SMCRA also prohibits the

Secretary from delegating to states authority to comply with NEPA. 30 C.F.R. § 745.13(b).

               While the Secretary is charged with approving, disapproving, or modifying a

mining plan, OSM is charged with “prepar[ing] and submit[ting] to the Secretary a decision

document recommending approval, disapproval or conditional approval of the mining plan.” Id.

§ 746.13.

               A “mining plan shall remain in effect until modified, cancelled or withdrawn.”

Id. § 746.17(b). The Secretary must modify a mining plan when, among other things, there is

“[a]ny change in the mining plan which would affect the conditions of its approval pursuant to

Federal law or regulation[,]” “[a]ny change which would extend coal mining and reclamation

operations onto leased Federal coal lands for the first time[,]” or “[a]ny change which requires

the preparation of an environmental impact statement under the National Environmental Policy

Act[.]” Id. §§ 746.18(a), (d)(1), (d)(4)-(5).

               Among other things, a mining plan must assure compliance with applicable

requirements of federal laws, regulations, and executive orders, and be based on information

prepared in compliance with NEPA. See 30 C.F.R. § 746.13. For example, the MLA compels

OSM to select a mining plan that maximizes coal recovery: “no mining operating plan shall be




                                                 6
              Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 7 of 20



 approved which is not found to achieve maximum economic recovery of the coal within the

 tract.” 30 U.S.C. § 201(a)(3)(C).

III.   Administrative Procedure Act

                The APA provides a right to judicial review for any “person suffering legal wrong

 because of agency action.” 5 U.S.C. § 702. Actions that are reviewable under the APA include

 final agency actions “for which there is no adequate remedy in a court.” Id.

                Under the APA, a reviewing court shall, inter alia, “hold unlawful and set aside

 agency action . . . found to be arbitrary, capricious, an abuse of discretion, or otherwise not in

 accordance with law.” Id. § 706(2)(A). Agency actions may also be set aside in other

 circumstances, such as where the action is “in excess of statutory jurisdiction, authority, or

 limitations, or short of statutory right” or “without observance of procedure required by law.” Id.

 § 706(2)(B)-(F).

                To survive review under the APA’s arbitrary and capricious standard, “the agency

 must examine the relevant data and articulate a satisfactory explanation for its action including a

 rational connection between the facts found and the choice made.” Motor Vehicle Mfrs. Ass'n of

 U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (internal quotations omitted).

IV.    The Rosebud Mine

                The Rosebud Mine is located in Rosebud County and surrounds the city of

 Colstrip and the Colstrip Steam Electric Station, which is commonly known as the Colstrip

 Power Plant.

                The Rosebud Mine began production in 1968. In 2001, Westmoreland purchased

 the Rosebud Mine, and its subsidiary, Western Energy, continues to operate the mine today. The

 Rosebud Mine produces 8.0 to 10.25 million tons of low-sulfur (0.64 percent) subbituminous



                                                   7
             Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 8 of 20



coal annually and 300,000 tons of high-sulfur “waste coal” annually. Between 1975 and 2016,

Western Energy recovered a total of 462,192,473 tons of coal from the Rosebud Mine.

               Currently, three active mine areas at the Rosebud Mine operate under permits

issued by MDEQ: Area A (4,262 acres, permit C1986003A), Area B (6,231 acres, permit

C1984003B), and Area C (9,432 acres, permit C1985003C). Two permitted mine areas are no

longer actively mined and are being actively reclaimed: Area D (4,554 acres, permit

C1986003D) and Area E (1,470 acres, permit C1981003E). Permit Areas D and E of the

Rosebud Mine extend to the east of Colstrip for 3.5 miles, and Permit Areas A, B, and C extend

12 miles to the west of Colstrip. Existing mining operations are conducted pursuant to valid

existing rights under Federal and private leases.

               Western Energy has one Montana Pollutant Discharge Elimination System

(“MPDES) Permit (MT-0023965) that covers discharge of mine drainage and drainage from

existing coal preparation areas, coal storage areas, and reclamation areas into 151 outfalls.

               The Rosebud Mine is in full compliance with its MDEQ permits.

V.   Area F

               In November 2011, Western Energy applied for an MDEQ mining permit,

pursuant to the Montana Strip and Underground Mine Reclamation Act (“MSUMRA”), Mont.

Code Ann. §§ 82-4-201 et seq., and its implementing rules, ARM 17.24.301-1309, and the OSM

mining plan modification, pursuant to the MLA and SMCRA, to exercise its valid existing rights

in Area F granted by the U.S. Bureau of Land Management (“BLM”) under federal coal lease

M82186 and private coal leases G-002 and G-002-A.

               Area F is located adjacent to the western boundary of Area C and expands the

mine to the west into Treasure County.



                                                    8
             Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 9 of 20



               As applied for, the mining plan modification for Area F would add 6,746 permit

acres to the Rosebud Mine. The surface of Area F is entirely privately owned, but the subsurface

is both privately (3,479 acres) and federally (3,267 acres) owned. As proposed, the projected

area of surface disturbance within Area F is 4,260 acres. Of these, 2,159 acres will be disturbed

by mining; the remainder will be disturbed by highwall reduction, soil storage, scoria pits, haul-

road construction, and other miscellaneous activities.

               Although Area F is a new permit area and an expansion of the Rosebud Mine’s

surface disturbance, Western Energy will not increase the total annual production output of the

mine. At the current rate of production, the operational life of the mine would be extended by 8

years. Western Energy estimates that 70.8 million tons of recoverable coal reserves exist in Area

F and will be removed during the 19-year operations period.

   A.    Environmental Analysis for Area F

               A single EIS was completed in November 2018 by OSM and MDEQ to meet the

requirements of NEPA and the Montana Environmental Policy Act (“MEPA”), Mont. Code.

Ann. §§ 75-1-101 et. seq., and its implementing rules (ARM 17.4.601 et seq.). The EIS

comprises over 800 pages of analysis and required more than six years for its preparation. OSM

estimates the cost of the EIS at $1,805,000.

               In the EIS, MDEQ informed the public that it would use the EIS to make a more

fully informed decision with respect to the approval of Western Energy’s mine permit

application for the Area F project area.

               In the EIS, OSM informed the public that it would use the EIS to prepare the

Mining Plan Decision Document (“MPDD”) for the DOI ASLM recommending approval,

disapproval, or conditional approval of the Area F mining plan.



                                                 9
            Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 10 of 20



               Th EIS analyzed in detail three alternative actions: the No Action Alternative

(Alternative 1), the Proposed Action (Alternative 2), and another action alternative

(Alternative 3), which modifies the Proposed Action to include additional environmental

protection measures beyond those required under the MSURMA.

               Under Alternative 1, the federal and private coal in Area F would not be mined

because it would be logistically challenging and would not be economically feasible to mine

private coal without the federal coal leases in the project area. Under the No Action Alternative,

Western Energy’s permit application for Area F would not be approved by MDEQ. Without an

approved state permit, OSM would not make a recommendation to the ASLM regarding a

federal mining plan modification for Area F. Without an approved permit and federal mining

plan, Western Energy would not develop the project, resulting in 33,885,390 tons of federal coal

not being recovered from lease M-82816 and 37,036,115 tons of private coal not being recovered

from private leases G-002 and G-002a. It would also result in 4,260 acres of previously

undisturbed ground not being disturbed.

               Under Alternative 2, Federal Defendants would approve the mining plan

modification as set forth by Western Energy in its permit application, including the proposed

sequence of operations, reclamation plan, measures to protect the hydrologic balance, and

proposed monitoring and mitigation measures.

               Under Alternative 3, OSM would require Western Energy to implement

additional environmental protection measures that are above and beyond the requirements of

MSUMRA. Under this alternative, Western Energy would develop, mine, and reclaim Area F as

proposed in its permit application and, for particular areas, comply with OSM-required

environmental measures such as development of a water-management plan, additional



                                                10
            Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 11 of 20



requirements for the wetland mitigation plan, and development of practices designed to improve

reclamation (soil stockpiling, soil redistribution, and drainage-basin design) and revegetation

success for wildlife habitat. Alternative 3 also includes requirements for a geological survey and

paleontology mitigations.

               OSM did not consider, analyze, or provide opportunity for public comment on an

alternative that would exclude certain acreage, such as the 74 acres in Section 12 ultimately

excluded, from the mining plan modification.

   B.    MDEQ Mining Permit

               After nearly eight years, on April 18, 2019, MDEQ issued its Record of Decision

(“ROD”) and the Comprehensive Hydrologic Impact Assessment (“CHIA”), and Written

Findings for Western Energy’s mining permit application. Based on Western Energy’s permit

application for Area F, and the analysis in the EIS, MDEQ approved Alternative 2 with

conditions. Thus, MDEQ approved the Area F Permit.

               MDEQ selected Alternative 2 upon finding that it complied with the regulatory

requirements of MSURMA, sufficiently protected the resources in the project area and vicinity,

met all applicable regulatory requirements, and minimized potential impacts while meeting the

proposed project’s stated purpose and need.

               Relevant to this complaint, one special condition of MDEQ’s ROD prohibits

mining of approximately 74 acres in Section 12 within Area F. The special condition provides:

               ARM 17.24.405(6)(c): As described in Section 9.6.5 of the
               Cumulative Hydrologic Impact Analysis, based on information
               contained in the permit application, DEQ has determined that the
               proposed mine plan in T2N, R38E, Section 12 is likely to result in
               a change in water quality in the Rosebud Coal outside the permit
               boundary which could result in material damage. As such, the
               application does not affirmatively demonstrate that the hydrologic
               consequences and cumulative hydrologic impacts of mining in
               Section 12 will not result in material damage to the hydrologic
                                                11
           Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 12 of 20



              balance outside the permit area. Therefore, in accordance with
              ARM 17.24.405(4), DEQ does not approve mine passes proposed
              in T2N, R38E, Section 12. The area excluded from the mine plan
              is shown in Figure 4.

              MDEQ’s Figure 4 shows Section 12, the area excluded from the mine plan as

follows:




              Section 9.6.5 of the Cumulative Hydrologic Impact Analysis (“CHIA”), attached

to MDEQ’s ROD, provides that:

              At the far northwest permit boundary, groundwater will most likely
              flow to the northeast from spoil into unmined Rosebud Coal
              outside the permit boundary after mining. Based on the water
              quality observed at nearby Rosebud Coal sourced Spring 7, DEQ
              conducted a simple water mixing calculation to estimate the
              changes in TDS concentration outside the permit boundary. Based
              on the groundwater model fluxes, approximately 62 percent of the
              water in the Rosebud Coal just north of the permit boundary is
              sourced from spoil. Assuming Spring 7 represents Rosebud Coal
              water quality in this location, TDS is estimated to increase from
              1,165 mg/L to 4,937 mg/L at this location. This corresponds to an
              increase in specific conductivity from 1,725 μS/cm to 7,310
              μS/cm. This represents a change in groundwater class from Class
              II before mining to Class III after mining, and would result in
              material damage.

              MDEQ had not previously raised any concern with Rosebud Coal water quality

outside of the northern permit boundary in any deficiency letters related to Western Energy’s


                                               12
            Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 13 of 20



permit application. Therefore, Western Energy did not have any opportunity to provide

additional data or information related to MDEQ’s analysis, modeling, or findings.

               MDEQ’s findings, as summarized in the CHIA and ROD, are erroneous for

several reasons:

                   a. MDEQ’s referenced regional groundwater model should not have been

                        used for the highly localized evaluation of groundwater north of the permit

                        boundary because this model was not intended for localized water quality

                        evaluations and, instead, was developed to evaluate regional groundwater

                        drawdown (quantity);

                   b. MDEQ’s water mixing calculation, sourced from the Spring 7, allegedly

                        shows a relationship between total dissolved solids and specific

                        conductance, but fails to provide details that Western Energy can confirm;

                   c. MDEQ fails to recognize that Spring 7 water quality is not representative

                        of the groundwater quality of the Rosebud Coal in the area. First, the data

                        on Spring 7 is variable—it is not Class II all the time, it is sometimes

                        Class III. Second, Spring 7 is adjacent to an outcrop so likely receives

                        some of its water from local recharge through rainwater, which improves

                        the water quality relative to the groundwater in the coal seam.

                   d.   MDEQ fails to recognize that Rosebud Coal is generally unconfined near

                        its outcrop and the saturated thickness near the outcrop is typically 3 to 4

                        feet. The lack of water column coupled with the low permeability at the

                        monitored wells precludes the development of any viable water supply

                        well for any use, including domestic or stock use. As a result, it is highly



                                                  13
           Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 14 of 20



                      unlikely that drilling a well located just to the north of the permit

                      boundary into the Rosebud Coal could supply sufficient groundwater for

                      any useful purpose. Hence, the application of use classification criteria is

                      essentially meaningless at this location; and

                  e. MDEQ failed to recognize that most groundwater flow (seepage)

                      associated from the strata in Section 12 flows easterly as opposed to

                      northeasterly and, as a result, will be manifested at Spring 7. Thus, it is

                      highly unlikely there would be material damage in the Rosebud Coal north

                      of the permit boundary as purported by MDEQ.

              Because MDEQ did not raise the issue of water quality in Rosebud Coal north of

the permit boundary in any deficiency letter, Western Energy was not afforded the opportunity to

raise the above errors to MDEQ before issuance of MDEQ’s ROD and CHIA.

   C.    OSM Record of Decision

              On June 28, 2019, OSM posted its June 18, 2019 ROD for the Rosebud Mine

Area F Federal Mining Plan. The ROD approved Western Energy’s mining plan for Area F

without conditions.

              Specifically, the ROD selected Alternative 2, as described in the EIS; however,

OSM excluded from Alternative 2 the same 74 acres in Section 12 that MDEQ excluded from its

approval of the mining permit.

              Section 3.5.1.2 of the ROD explains:

              DEQ concluded in the CHIA that no material damage has occurred
              from current or approved mining and that the additional mining
              under the proposed project would not create material damage with
              the exclusion of 74 acres of Federal coal in T2N, R38E, Section
              12, which has not been permitted for mining. On April 18, 2019,
              DEQ issued Written Findings and Notice of Decision,
              documenting its decision to select Alternative 2 in part and to issue
                                                14
           Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 15 of 20



               a surface-mine operating permit for Western Energy’s proposed
               permit Area F that excludes mining of 74 acres of Federal coal in
               T2N, R38E, Section 12.

               OSM’s ROD does not address how or if it reviewed and/or confirmed MDEQ’s

decision to exclude Section 12. Nor does it address the fact that excluding certain mineable

acreage from any of the proposed alternatives was never addressed in the EIS.

               OSM merely presents findings that MDEQ’s certification that Western Energy’s

permit application package as technically adequate and acceptable, MDEQ’s Written Findings

and Notice of Decision, and DEQ’s 2018 CHIA constitute compliance with SMCRA.

               OSM’s ROD recommended to the ASLM approval of Western Energy’s mining

plan for Area F “without conditions” and instructed that the mining plan could be “implemented

following approval of the mining plan by the ASLM.”

   D.    OSM Mining Plan Modification Decision

               On June 28, 2019, OSM recommended that the ASLM approve, without special

conditions, Western Energy’s mining plan for Area F. OSM’s recommendation was based on

Western Energy’s complete permit application package, compliance with NEPA, documentation

ensuring compliance with other Federal laws, regulations and Executive Orders, the findings and

recommendations of the BLM regarding Western Energy’s Resource Recovery and Protection

Plan, and findings and recommendations of MDEQ regarding the state permit application and the

Montana State Program.

               On July 15, 2019, the ASLM signed the Mine Plan Modification Decision,

approving Western Energy’s mining plan with the limitation that Western Energy “shall conduct

coal development or mining operations only as . . . approved by the Montana Department of

Environmental Quality,” thus incorporating MDEQ’s exclusion of Section 12 from the mining

plan.

                                               15
              Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 16 of 20



                Neither OSM’s June 28, 2019 recommendation nor the ASLM’s July 15, 2019

Mine Plan Modification Decision offer any explanation or support for the decision to exclude

Section 12.

                                    CAUSES OF ACTION

                                   FIRST CAUSE OF ACTION
                 (Violation of APA - Portions of Federal Defendants’ ROD are
                                  Arbitrary and Capricious)

                Western Energy incorporates the prior allegations as if fully set forth herein.

                The Declaratory Judgment Act empowers the Court to “declare the rights and

other legal relations of any interested party seeking such declaration, whether or not further relief

is or could be sought.” 28 U.S.C. § 2201.

                Under the APA, a reviewing court shall, inter alia, “hold unlawful and set aside

agency action . . . found to be arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A).

                To survive review under the APA’s arbitrary and capricious standard, “the agency

must examine the relevant data and articulate a satisfactory explanation for its action including a

rational connection between the facts found and the choice made.” Motor Vehicle Mfrs. Ass'n of

U.S., Inc., 463 U.S. at 43 (internal quotations omitted).

                OSM’s ROD and the ASLM’s Mine Plan Modification Decision erroneously

excluded Section 12 from the Area F mining plan based on its adoption of MDEQ’s Written

Findings. The exclusion of Section 12 from the ROD and Mine Plan Modification Decision

lacks support in the EIS as the exclusion of Section 12 was never addressed as an alternative, nor

evaluated to confirm the validity of MDEQ’s Written Findings.




                                                 16
             Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 17 of 20



               Because the portion of the ROD and Mine Plan Modification Decision excluding

74 acres from the mine plan modification is arbitrary and capricious, that portion must be

declared invalid and set aside. In all other respects, Federal Defendants’ actions and approvals

should not be vacated or otherwise set aside.

                                 SECOND CAUSE OF ACTION
    (Violation of NEPA – Failure to Supplement the EIS to Analyze an Alternative that
       Considered the Effects of Excluding 74 Acres of Mineable Coal in Section 12)

               Western Energy incorporates the prior allegations as if fully set forth herein.

               NEPA requires that the Federal Defendants’ EIS examine, among other things,

“alternatives to the proposed action[.]” 42 U.S.C. § 4332(2)(C)(iii).

               NEPA regulations require that Federal Defendants “[r]igorously explore and

objectively evaluate all reasonable alternatives,” and “[d]evote substantial treatment to each

alternative considered in detail including the proposed action so that reviewers may evaluate

their comparative merits.” 40 C.F.R. § 1502.14(a)-(b).

               NEPA also requires an agency to supplement its NEPA analysis when there “are

significant new circumstances or information relevant to environmental concerns and bearing on

the proposed action or its impacts.” Id. § 1502.9(c)(1)(ii). An agency “[m]ay also prepare

supplements when the agency determines that the purposes of [NEPA] will be furthered by doing

so.” Id. § 1502.9(c)(2).

               “NEPA procedures must insure that environmental information is available to

public officials and citizens before decisions are made and before actions are taken.” Id. §§

1500.1(b).

               Federal Defendants were required to “(a) [m]ake diligent efforts to involve the

public in preparing and implementing their NEPA procedures,” to “(b) [p]rovide public notice of



                                                17
            Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 18 of 20



. . . the availability of environmental documents so as to inform those persons and agencies who

may be interested or affected,” and to “(d) solicit appropriate information from the public.” Id.

§§ 1506.6(a), (b), (d).

               Federal Defendants’ ROD impermissibly adopts an alternative (approval of the

mining plan modification that excludes approximately 74 acres of minable Federal coal) that was

not analyzed in the EIS or disclosed to the public for comment, in violation of NEPA.

               Federal Defendants’ decision to adopt an undisclosed and new alternative

triggered Federal Defendants’ duty to prepare a Supplemental EIS for notice and public

comment. Id. § 1502.9(c)(1)(i).

               Federal Defendants’ failure to provide the public, including Western Energy, with

sufficient environmental information and an opportunity to submit comments to inform Federal

Defendants’ decision to adopt an undisclosed, new alternative violates NEPA’s public

participation requirements.

               Because the ROD violates NEPA’s public participation and supplementation

requirements, it must be declared invalid and set aside to the extent that it excludes 74 acres from

the mine plan. In all other respects, Federal Defendants’ actions and approvals should not be

vacated or otherwise set aside.

                                  PRAYER FOR RELIEF
       WHEREFORE, Western Energy respectfully requests that the Court:

       A.      Declare unlawful and set aside as arbitrary and capricious the portion of Federal

Defendants’ ROD and Mine Plan Modification Decision that excludes 74 acres from Western

Energy’s mining plan modification for Area F.




                                                18
            Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 19 of 20



       B.      Remand the Mine Plan Modification Decision to OSM with instructions to

authorize Western Energy to exercise its valid existing rights under federal lease M82186 to

mine for and remove coal from the 74 acres improperly excluded.

       C.      Decline to vacate the ROD and the Mine Plan Modification Decision in every

other respect and allow Western Energy to exercise its valid existing rights pursuant to the

existing authorization during the pendency of any remand and/or preparation of any

Supplemental EIS.

       D.      Issue such additional relief as Western Energy subsequently requests or that this

Court may deem just, proper, and equitable.

       Dated this 17th day of July, 2019.

                                              /s/ John C. Martin
                                              John C. Martin, # 358679
                                              Susan M. Mathiascheck, # 426764
                                              HOLLAND & HART LLP
                                              975 F Street, N.W. Suite 900
                                              Washington, DC 20004
                                              Phone: (202) 654-6915
                                              Fax: (202) 393-6551
                                              jcmartin@hollandhart.com
                                              smmathiascheck@hollandhart.com

                                              Kristina (Tina) R. Van Bockern
                                              (Pro Hac Vice Pending)
                                              HOLLAND & HART LLP
                                              555 Seventeenth Street, Suite 3200
                                              Denver, CO 80202
                                              Phone: (303) 295-8107
                                              Fax: (720) 545-9952
                                              trvanbockern@hollandhart.com




                                                19
              Case 1:19-cv-02127 Document 1 Filed 07/17/19 Page 20 of 20



                                        Hadassah (Dessa) Reimer
                                        (Pro Hac Vice Pending)
                                        Holland & Hart LLP
                                        P.O. Box 68
                                        Jackson, WY 83001-0068
                                        Phone: (307) 739-9741
                                        Fax: (307) 739-9744
                                        hmreimer@hollandhart.com

                                        ATTORNEYS FOR PLAINTIFF WESTERN ENERGY
                                        COMPANY




12123476_v5




                                          20
